                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


THE GILLETTE COMP ANY LLC,

                       Plaintiff,

V.                                                           C.A. No. 15-1158-LPS-CJB

DOLLAR SHAVE CLUB, INC. , et al.,

                       Defendants.


                                    MEMORANDUM ORDER

       Pending before the Court are Defendants' motion for summary judgment of no

infringement (D.I. 656), Plaintiffs motion for partial summary judgment (D.I. 664), and

Plaintiff's motion to preclude expert testimony (D.I. 665). Central to the dispute is the meaning

of the term "layer," as well as Defendants' attempt to introduce the expert testimony of Dr.

Haber comparing the accused device to Plaintiffs commercial product. (D.I. 657; D.I. 666 at

15-27) Having considered the parties' briefing (D.I. 657, 666, 691 , 695, 719, 720) and related

materials in each of the disputes, and having heard oral argument on March 15, 1 IT IS HEREBY

ORDERED that:

       1.      Plaintiffs motion to exclude Dr. Haber' s testimony (D.I. 665) is GRANTED IN

PART and DENIED IN PART.

       Plaintiffs motion is DENIED to the extent that Plaintiff seeks to exclude Dr. Haber' s

testimony related to his interpretation of "layer." Dr. Haber is permitted to apply the Court' s


1
  Motions relating to issues of infringement, invalidity, and damages were argued at the March
15 hearing. One or more additional orders will resolve the parties' disputes with respect to
invalidity and damages.
constructions and may testify as to what factors a jury could consider in determining the number

of "layers" in the accused devices. See generally AFG Industries, Inc. v. Cardinal JG Co., Inc.,

375 F.3d 1367, 1373 (Fed. Cir. 2004).

       Plaintiff s motion is GRANTED to the extent that Plaintiff seeks to exclude Dr. Haber's

testimony comparing the accused products to Plaintiffs commercial product.

       There are three distinct requirements for admissible expert testimony: (1) the expert must

be qualified; (2) the opinion must be reliable; and (3) the opinion must relate to the facts. See

generally Elcock v. Kmart Corp., 233 F.3d 734, 741-46 (3d Cir. 2000). Hence, expert testimony

is admissible if "the testimony is based on sufficient facts or data," "the testimony is the product

of reliable principles and methods," and "the expert has reliably applied the principles and

methods to the facts of the case." Fed. R. Evid. 702(b)-(d). Rule 702 embodies a "liberal policy

of admissibility." Pineda v. Ford Motor Co. , 520 F.3d 237, 243 (3d Cir. 2008) (internal citations

omitted). Motions to exclude evidence are committed to the Court's discretion. See In re Paoli

R.R. Yard PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994).

       While patent infringement is typically determined by a comparison of the accused

product to the claims of the patent-in-suit, Zenith Labs. , Inc. v. Bristol-Meyers Squibb Co., 19

F.3d 1418, 1423 (Fed. Cir. 1994), there is no "blanket prohibition against comparing [an]

accused product to a commercial embodiment," Adams Respiratory Therapeutics, Inc. v. Perrigo

Co., 616 F.3d 1283, 1288 (Fed. Cir. 2010). In a few, limited circumstances, the Federal Circuit

has not disapproved of testimony comparing an accused product to a commercial embodiment

when the commercial embodiment was co-extensive with the claims. See id.; compare also

Glaxo Group Ltd. v. TorPharm, Inc., 153 F.3d 1366, 1373 (Fed. Cir. 1998) (allowing

comparison of accused product and "calibration sample" based on evidence that both produced



                                                 2
all 29 claimed IR spectrum peaks) with Zenith Laboratories, 19 F.3d at 1423 (rejecting

comparison of accused device having 22 x-ray diffraction lines and commercial embodiment

having 30 lines, where claim required 37 lines).

       The comparison portion of Dr. Haber' s testimony will be excluded because neither

Defendants nor Dr. Haber have shown that Plaintiff's commercial embodiment is co-extensive

with the claims. Rather, the Court is persuaded by Plaintiff (see D.I. 666 at 26-27; Tr. at 40-41)

that Plaintiffs commercial embodiment includes several features not found in the asserted

claims, including features from dependent, unasserted claims. See, e.g. , '513 Patent, cl. 3

(claiming "overcoat layer consists of chromium"); cl. 5 (claiming niobium interlayer). Hence,

Dr. Haber's comparison of a broader asserted claim to a commercial embodiment of a narrower,

unasserted claim2 (with the attendant risk of confusing the jury and unfairly prejudicing

Plaintiff) 3 has not "reliably applied the principles and methods to the facts of the case." Fed. R.

Evid. 702. Nor does Dr. Haber' s testimony "fit" the parties ' dispute over willfulness, as Plaintiff

is not contending that Defendants copied Plaintiff's commercial embodiment, only that they

allegedly copied Plaintiffs patent. (See Tr. at 40)

       2.      Defendants' motion for summary judgment (D.I. 656) and Plaintiffs motion for

partial summary judgment (D.I. 664), to the extent these motions are directed to infringement



2
  The analysis does not change even if Plaintiffs commercial embodiment is also an embodiment
of the broader, asserted claim. Under the circumstances here, the challenged opinion does not
"fit" the facts - and would not be helpful to the jury - because it confusingly and incorrectly
suggests to the jury that features of Plaintiffs product that are required by the unasserted
narrower claim may also be required by the asserted broader claim.
3
  See generally Praxair, Inc. v. ATM!, Inc., 2005 WL 3159054, at *2 (D. Del. Nov. 28, 2005)
(noting that by comparing broader claim to narrower commercial embodiment, " [t]he risks of
jury confusion and prejudice far outweigh the probative value of such evidence").



                                                   3
issues, are both DENIED. Neither side has persuaded the Court that there is no genuine dispute

of material fact with respect to infringement. 4 Instead, the Court has concluded that the jury will

have to resolve a factual dispute as to the number oflayers in Defendants' accused devices.

       The parties now appear to agree - and, in any event, the Court now holds - that the

claims do not require a particular process or change in composition to determine what constitutes

a layer; however, such factors may be considered and may be relevant to determining the number

oflayers in Defendants' accused device. See AFG Industries, 375 F.3d at 1372-73 (vacating

grant of summary judgment " [b ]ecause the trial court considered the method of creating the layer

dispositive of its structure," noting instead that "whether a chemical compound that has been

deposited in multiple separate, sequential applications .. . constitutes a single layer" is question

of fact) (internal quotation marks omitted).

       3.      The record demonstrates a genuine dispute of material fact as to whether

Defendants' chromium carbide coating comprises two layers, and therefore infringes the ' 513

Patent. A reasonable juror could find infringement based on, for example, ( 1) a visual boundary

line within the coating; (2) at least some change in composition in some of Defendants'

chromium carbide coatings; and (3) Plaintiff's expert' s understanding of the claims (as an

application of the Court' s constructions) as meaning that an assessment of the number of




4
  To warrant summary judgment, the moving party must establish "that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law," Fed. R.
Civ. P. 56(a), when all facts are viewed "in the light most favorable to the non-moving party"
and "all reasonable inferences [are drawn] in that party' s favor," Scheidemantle v. Slippery Rock
Univ. State Sys. of Higher Educ. , 470 F.3d 535, 538 (3d Cir. 2006). "The non-moving party
must oppose the motion and, in doing so, may not rest upon the mere allegations or denials of
[its] pleadings" but, instead, "must set forth specific facts showing that there is a genuine issue
for trial. Bare assertions, conclusory allegations, or suspicions will not suffice." D.E. v. Central
Dauphin School Dist. , 765 F.3d 260, 268-69 (3d Cir. 2014) (internal citations omitted).


                                                  4
"layers" may consider a change in morphology, rather than just composition or deposition

process. (See , e.g. , D.I. 666 at 17-18; D.I. 667-1 Ex. Cat ,r,r 127-31 , 135-46) Alternatively, a

reasonable juror could find non-infringement based on, for example, (1) the single chromium

carbide coating on the accused products; (2) Defendant' s process is not expected to result in

multiple layers; and (3) Defendant' s expert' s understanding of the claims (as an application of

the Court's constructions) as meaning that an assessment of the number of "layers" may consider

at least the coating' s composition and deposition process. (See, e. g. , D.I. 695 at 20-21; D.I. 667-

2 Ex. J at ,r,r 45-53 , 66-107, 193, 195,237)

       4.      Plaintiff is not precluded, due to either disclaimer or prosecution history estoppel,

from arguing that a single chromium carbide coating constitutes two layers, either literally or

under the doctrine of equivalents.

       A disclaimer "preclud[ es] patentees from recapturing through claim interpretation

specific meanings disclaimed during prosecution." Omega Eng 'g, Inc. v. Raytek Corp., 334 F.3d

1314, 1323 (Fed. Cir. 2003). Such a disclaimer must be both "clear and unmistakable." Id. at

1325-26. During prosecution of the ' 513 Patent, the patentee did not clearly and unmistakably

disclaim a device having an integral chromium carbide coating with a polytetrafluoroethylene

("PTFE") coating. (See D.I. 691 at 7-9) At most, the patentee disclaimed putting a PTFE layer

directly on the first hard coating layer of carbon. See, e.g., ' 513 Patent, cl. 1 (using open-ended

transitional phrase "comprising" and other open-ended language to claim layer materials).

       Under the doctrine of equivalents ("DOE"), "a product or process that does not literally

infringe upon the express terms of a patent claim may nonetheless be found to infringe if there is

' equivalence ' between the elements of the accused product or process and the claimed elements

of the patented invention." Warner- Jenkinson Co. v. Hilton Davis Chem. Co. , 520 U.S. 17, 21



                                                  5
(1997) (internal citation omitted). Prosecution history estoppel limits the broad application of

DOE by barring an equivalents argument for subject matter relinquished when a patent claim is

narrowed during prosecution. See Festa Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co. , 535

U.S. 722, 733-34 (2002). Prosecution history estoppel can occur in one of two ways: (1) by

making a narrowing amendment to the claim ("amendment-based estoppel") or (2) by

surrendering claim scope through argument to the patent examiner ("argument-based estoppel").

Conoco, Inc. v. Energy & Envtl. Intern., L.C. , 460 F.3d 1349, 1363 (Fed. Cir. 2006).

        Defendants point to the same portion of the prosecution history for estoppel that they rely

on for disclaimer. (D.I. 657 at 13-14) For the same reasons discussed above, Defendants have

also failed also to show that Plaintiff is foreclosed from asserting that Defendants' chromium

carbide coating comprises two layers under the DOE. (See D.I. 691 at 7-9) The patentee did not

amend and narrow its claims to avoid such an embodiment, nor did it surrender such claim scope

by argument.

        5.     The parties will be given an opportunity to provide their positions as to whether

the Court's conclusions about "layer" (see paragraphs 1-3) should be incorporated into (a) a

construction of the claim term "layer" and/or (b) preliminary and final instructions. The parties

shall meet and confer and, no later than March 21, submit a joint status report advising the Court

of their position(s) and providing any specific language they propose for a construction and/or

instruction.




March 19, 2019                                       HONORABLE LEONARD P. STARK
Wilmington, Delaware                                 UNITED STATES DISTRICT JUDGE




                                                 6
